Citation Nr: 1124136	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected left claw foot.  

2.  Entitlement to service connection for a bilateral shoulder disability, claimed as secondary to service-connected left claw foot.

3.  Entitlement to service connection for arthritis of all major joints, including rheumatoid arthritis, claimed as secondary to service-connected left claw foot.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic arthritis of the right foot, claimed as secondary to service-connected left claw foot.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic arthritis of the left foot, claimed as secondary to service-connected left claw foot.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as secondary to service-connected claw foot.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, including adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1976 to December 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Since the RO last considered this appeal, the appellant has submitted additional evidence directly to the Board, including July 2010 VA clinical records documenting treatment for a bilateral should disability and a left foot disability.  Because the appellant did not submit a waiver of initial RO review of this additional evidence, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2010).

In addition, given the evidence submitted by the appellant, it appears that he continues to receive treatment from VA's North Texas Health Care System.  But for the records submitted by the appellant, the most recent VA clinical records in the claims folder are dated in January 2009.  Thus, additional development is necessary.  See 38 C.F.R. § 3.159(c)(2) (2010) (describing VA's duty to obtain relevant records from a Federal department or agency).  

The record on appeal also indicates that the appellant was awarded Social Security disability benefits effective in November 1988.  The appellant claims that he was awarded such benefits as a result of his orthopedic and psychiatric disabilities.  The RO has not yet made an effort to obtain records from the Social Security Administration (SSA).  This must be accomplished on remand.  See 38 C.F.R. § 3.159(c)(2) (2010); see also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

In connection with the appellant's application to reopen his previously denied claim of service connection for a psychiatric disability, the RO afforded him a VA examination in February 2009.  According to the examination report, the appellant claimed during the examination that he had been hospitalized in 1976 "for being suicidal" both at Fort Knox and at Fort Carson.  The examiner diagnosed the appellant as having major depressive disorder with psychosis and polysubstance abuse and concluded that he exhibited "significant social and occupational impairment related to the same condition for which he was hospitalized in the military."  

Unfortunately, this examination report is of little probative value, as the appellant's service treatment records contain no indication of a period of psychiatric hospitalization.  In fact, service treatment records document that in March 1977, the appellant denied ever having received psychiatric care.  Moreover, it appears that prior to the February 2009 examination, the appellant never reported any in-service psychiatric treatment despite previously filing several claims of service connection for a psychiatric disability.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because the February 2009 examination report is of limited probative value, another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board notes that VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in the context of a claim to reopen, as is the case here with the appellant's claims of service connection for traumatic arthritis of the right and left feet, a low back disability, and a psychiatric disability, VA must look at the bases for the denial in the prior decisions and provide a VCAA notice that describes what evidence would be necessary to substantiate that element found insufficient in the previous denial.  A review of the record indicates that the RO has not provided the appellant with a VCAA notification letter which complies with the additional requirements imposed by the Court in Kent.  This deficiency should be corrected on remand.


Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what constitutes new and material evidence to reopen the claim of service connection for traumatic arthritis of the right and left feet, a low back disability, and a psychiatric disability, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should contact SSA and obtain outstanding records pertinent to the appeal, including any medical records corresponding to the appellant's continued receipt of disability benefits since 1988.

3.  After the above records have been secured, the appellant should be afforded a VA psychiatric examination for the purpose of identifying the nature and etiology of any current psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any current psychiatric disability identified on examination is causally related to the appellant's active service or any incident therein, or is causally related to or aggravated by his service-connected left claw foot.  

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, considering all the evidence of record.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


